OPINION OF THE COURT
MORROW, Chief Justice.
Ala F. T. filed his application with the Registrar of Titles to be registered as the holder of the matai title Faautagia attached to the village of Nua. Vainini filed an objection to the proposed registration, claiming that he had the better right to the title, and thereby became a candidate for the title. Hence this litigation. See Section 6.0196, A. S. Code, 1961 Ed.
Section 6.0101 of the Code prescribes the qualifications which a person must have to be eligible to succeed to a matai title. The evidence established that each of the two candidates possesses those qualifications and is eligible to succeed to a matai title.
*685Section 6.0107 of the Code prescribes the law which the Court shall follow in determining which of opposing candidates shall be registered as the holder of a matai title. It reads as follows:
“Sec. 6.0107 — CONSIDERATION GIVEN BY COURT:
In the trial of matai title cases, the High Court shall be guided by the following considerations, in the priority listed:
First: The best hereditary right in which the male and female descendants shall be equal in families where this has been customary, otherwise the male descendant shall prevail over the female.
Second: The wish of the majority or plurality of those clans of the family as customary in that family.
Third: The forcefulness, character, personality, and knowledge of Samoan customs.
Fourth: The value of the holder of the matai title to the family, the village, and the country.”
Each of the candidates filed his pedigree with the Court and testified with respect to his descent from a former holder of the title Faautagia. We conclude from the evidence that Ala F. T. is the son of the Faautagia Tuli II and has one-half Faautagia blood in his veins and that Vainini is the great-grandson of Faautagia Leuluai and has one-eighth Faautagia blood in his veins. It follows, therefore, that Ala F. T. prevails over Vainini on the issue of hereditary right and we so find.
Ala F. T. testified that there was only one clan in the family and that that clan selected him to be the new matai. He testified that this clan met at his request in Pago Pago to make the selection and that about 20 people attended the meeting. Vainini testified that there were four clans in the family and that with the approval of a matai in the family, he called a family meeting of the four clans in Nua, that about 100 persons were in attendance at the meeting and that the four clans selected him to be the new matai.
*686The very fact that Vainini is the only objector in this case is convincing circumstantial evidence that he was selected to hold the title at the meeting in Nua.
It is our conclusion from the evidence that there are not just one but several clans in the family and that a majority of the clans favor Vainini to hold the title. It follows, therefore, that Vainini prevails over Ala F. T. on the issue of the wish of the majority of the clans in the family and we so find.
Ala F. T. is 61 years old. He is the policeman for the pulenu’u of Pago Pago and receives a salary of $20 a month. He speaks almost no English. He attended a faifeau’s school in the early days of the Government, completing six grades. He lived at Nua with his father until he was about 15 years old at which time his father was chased out of the village and went to Western Samoa taking Ala F. T. with him. Two or three years later Ala returned to American Samoa and went to Seetaga to reside in his mother’s family. He did not live in the Faautagia Family nor did he live on Faautagia land. After residing in his mother’s family for some years he went to Malaeloa to hold the title Ganai. After some years in Malaeloa, he vacated the Ganai title and went to Pago Pago to live. Ala testified that he had done some carpenter work during the war and had worked on plantations. He was also a policeman in Malaeloa.
Vainini is 28 years old. He is a graduate of the Samoan High School and of Feleti Teachers Training College in Utulei. He has taught school for almost eight years, the last five of which have been in the junior high school at Leone. He has had a total of 13 years of schooling. He speaks very good English. He has lived in the Faautagia Family and on Faautagia land all of his life. His salary as a teacher is $1446 per year. He raises pigs, chickens and ducks which he sells. Vainini is the leading young man *687in the Leuluai Family in Nua. The Faautagia title is a lesser matai title in the Leuluai Family.
The Court had an excellent opportunity to observe the personalities of the two candidates during ,the hearing. It is our conclusion from the evidence and our observations that Vainini prevails over Ala on the issue of forcefulness, character, personality and knowledge of Samoan customs and we so find.
Vainini testified that during all of his life he had never seen Ala attend a meeting or affair of the Faautagia Family at Nua. Ala left the family 46 years ago when he went to Western Samoa with his father. Vainini has lived in the family all of his life. And as we have said before he has lived on Faautagia land all of his life whereas Ala has not for 46 years. Ala is a pulenu’u’s policeman. Vainini is a junior high school teacher. It is our conclusion from the evidence that Vainini prevails over Ala on the issue of the value of ,the holder of the matai title to the family, the village and the country, and we so find.
Having found that Ala prevails over Vainini on the issue of hereditary right only, while finding that Vainini prevails over Ala on the other three issues, it follows that Vainini should be registered as the holder of the matai title Faautagia.
DECREE
Accordingly, it is ORDERED, ADJUDGED AND DECREED that Vainini Epenesa shall be registered as the holder of the matai title Faautagia attached to the village of Nua. The Registrar of Titles will be advised of this decree.
Costs in the amount of $12.50 are hereby assessed against Ala F. T., the same to be paid within 20 days.